Title: February [1787]
From: Washington, George
To: 




[Thursday 1st.] Mercury at 32 in the Morning—46 at Noon and 46 at Night.
Wind (tho’ not much of it) variable and weather lowering but with changeable appearances.
Mr. Fendall, Colo. Lee & his Lady, & Miss Lee went away after breakfast.
I rid to the Ferry & French’s Plantations. At the first the women were cleaning up field No. 1 below the Hill.
 


Friday 2d. Mercury at 30 in the Morning—36 at Noon and 36 at Night.
Very cloudy most part or all the day. Wind at No. Wt. in the Morning and So. Wt. afterwards and cold and raw.

Majr. G. Washington & Mr. Jno. Dandridge came here to dinner yesterday. Rid to all the Plantations to day and to the Ditchers. At the River Plantn. began to sow 3 pints of Timothy seed (mixed in a bushel of Ashes) to the Acre on Tuesday last, on the Snow—but it melted so fast that not more than 2 Acres were sown before the ground getting uncovered put a stop to the Sowing. Began at the same place to plow the Homestead for Barley or Oats, or both, as Seeds could be obtained. A horse failing at French’s yesterday one of the plows was stopped about 12 Oclock.
Yesterday Morning the Dogue run (Men 3 of them) began to get rails to fence in the Largest piece of Tobo. ground at Frenches for Corn.
The Mill wrights finished the repairs at my Mill last Night.


   
   John Dandridge (d. 1799) was the son of Martha Washington’s brother Bartholomew Dandridge by his second wife, Mary Burbidge Dandridge. Young Dandridge lived in New Kent County where he practiced law.



 


Saturday 3d. Mercury at 30 in the Morning—36 at Noon and 36 at Night.
About 8 Oclock in the evening of yesterday it began to Snow & continued to do so moderately thro the Night & till about 10 Oclock this day when after getting to be about 6 Inches deep it cleared. Wind, what little there was of it being Southerly the whole time.
Rid to the Plantations at the Ferry, French’s Dogue run and Muddy hole; also to the Mill and to the Ditchers.
 


Sunday 4th. Mercury at 24 in the Morning—30 at Noon and 34 at Night.
In the Night; or early this Morning, the Wind shifted to the No. West blew very hard and turned cold.
At home all day. About two Oclock Doctr. Stuart came in.
 


Monday 5th. Mercury at 18 in the morning—30 at Noon and 30 at Night.
Ground very hard froze. Wind at So. Et.; raw & cold with great appearances of a change in the weather.
After breakfast Doctr. La Moyeur went up to Alexandria and Doctr. Stuart and Mr. Jno. Dandridge to Abingdon.
I rid to the Plantations at the Ferry, Frenchs Dogue run & Muddy hole. At the Ferry the Overseer had begun to sow Timothy seed mixed with Sand in the Rye field on the Snow—but the Sand being too wet & clammy to do it regular I ordered him to desist

till the Sand could be dried. Three gallons of Timothy Seed mixed with ashes was Sown on Rye in the Neck on Saturday—adjoining what was sown there on the last Snow. Heaping the dung in the Farm pens at Muddy hole.


   
   the overseer: Hezekiah Fairfax.



 


Tuesday 6th. Mercury at 34 in the Morning—50 at Noon and 48 at Night.
Last evening & Night being Soft no frost to day—little or no Wind. Clear and exceedingly pleasant. Snow tho’ there was a good deal in the Morning had quite disappeared by Night.
Mr. Willm. Craik who came here to dinner yesterday went away after breakfast. I rid to all the Plantations and to Simpsons with my Nephew G. A. Washington to advise him (as he was going to settle a plantation there) abt. his fencing. Sowed  gallons of Timothy Seed mixed in ashes on the Rye in the Neck. Began to put up a New fence through the wood at the Ferry plantation to day—The Dogue run people putting up the rails that wer mauled by them a round frenchs Tobacco grd.—French’s People also fencing and getting New rails.
About Sun down Messrs. Bushrod & Corbin Washington came in on their return from Berkeley County.

	
   
   simpsons: a plantation in Clifton’s Neck and part of GW’s 1760 purchase from William Clifton. The land had originally been leased by Clifton to Gilbert Simpson, and after Simpson’s death in 1773 the lease was inherited by his son Gilbert Simpson, Jr. In Nov. 1786 Simpson agreed to sell his lease to GW (agreement between Gilbert Simpson, Jr., and GW, 21 Nov. 1786, DLC:GW).



 


Wednesday 7th. Mercury at 36 in the Morning—30 at Noon and 32 at Night.
A good deal of rain fell in the Night. About Sun rise it began to Snow and continued to do so, more or less all day.
Continued at home.
 


Thursday 8th. Mercury at 27 in the Morning—30 at Noon and 30 at Night.
The Wind which had been at No. Et. all day yesterday still continued there. In the Night and early this Morning it Rained after which it hailed and then Snowed.
At home all day.
 


Friday 9th. Mercury at 32 in the Morning—42 at Noon and 38 at Night.

Clear, with the wind at No. Wt.; but neither hard, nor cold.
Mr. Bushrod Washington and his Brother Corbin went away after breakfast and Geo. Washington went up to Alexandria. Doctr. La Moyeur left this but meeting with some accident to his Chaise returned again.
I rid to the Plantations at the Ferry, French’s, Dogue run, & Muddy hole and to the Mill & Ditchers. At the first the people were cutting down Corn stalks—at the latter heaping the dung of the Farm yards and at the other two fencing.
In the evening Doctr. Craik returned with Majr. Washington.
 


Saturday 10th. Mercury at 30 in the Morning—38 at Noon and 36 at Night.
Clear but raw and cold the Wind being pretty fresh all day from the So. Et. In the Night it blew very hard.
After breakfast Doctr. La Moyeur again set out & soon after Docter Craik went away.
I went into the Neck to run the outer lines of my land there bounded by Mr. Mason and Mr. Alexander and to ascertain lines for the fences of the Plantation let Major Geo. Washington.
Meeting with Mr. Edwd. Williams I bought his lease for 20 pds. and some other priviledges wch. I agreed to allow him.


   
   bounded by mr. mason: This land, consisting of four tracts totaling 676 acres, had formerly been owned by Col. George Mason. He had transferred it to his son Thomson Mason by deeds of 1781 and 1786 (Fairfax County Deeds, Book Q–1, 249–54). The younger Mason began building his home, Hollin Hall, on the property at about this time, and he and his wife, Sarah McCarty Chichester Mason, and their children moved into the new house in Dec. 1788 (COPELANDPamela C. Copeland and Richard K. MacMaster. The Five George Masons: Patriots and Planters of Virginia and Maryland. Charlottesville, Va., 1975., 237–38).



   
   plantation let major geo. washington: Although George Augustine Washington and his wife, Fanny, had made their home at Mount Vernon since their marriage, in a statement to George on 25 Oct. 1786 GW wrote that “to make that situation more stable and pleasing . . . it is my present intention to give you, at my death, my landed property in the neck; containing by estimation, between two and three thousand acres . . . And under this expectation and prospect, that you may, moreover, when it prefectly suits your inclination and convenience, be preparing for, and building thereon by degrees.” GW stressed that he did not intend this as a hint for the young couple to prepare another home. “To point you to a settlement which you might make at leizure, and with convenience, was all I had in view. More than once I have informed you that in proportion as age and its concomitants encrease upon me, I shall stand in need of some person in whose industry and integrity I can confide, for assistance.” GW added that “no other married couple could give, or probably would receive the same satisfaction by living in it [the Mount Vernon family] that you do” and that with George’s help he would be able “to manage my concerns without having recourse to a Steward,

which comports neither with my interest nor inclination to employ” (GW to George Augustine Washington, 25 Oct. 1786, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 29:28–31). Young Washington stayed on as manager at Mount Vernon until his death in 1793. It was he who managed the estate during GW’s absence at the Constitutional Convention and during the early years of the presidency.


   
   
   Edward Williams had a lease on some of William Clifton’s land in the neck when GW purchased it in 1760 (see entry for 5 Dec. 1772). In 1782 Williams had 12 whites and no slaves in his household, and in 1785 he still had 10 whites (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 17, 86). In 1786 one Edward Williams was exempted by the Fairfax County court from paying any further taxes (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:15).



 


Sunday 11th. Mercury at 31 in the Morng.—33 at Noon and 33 at Night.
Began to rain at or before day and kept very steadily at it—sometimes hard, till abt. 2 Oclock when the Sun came out for a short duration—little or no Wind & that Southerly.
 


Monday 12th. Mercury at 36 in the Morning—42 at Noon and 40 at Night.
The Sun rose clear, and the Morning was tolerably free from clouds but it soon over cast, and all the latter part of the day had great appearances of Snow or rain.
Rid to the Plantations at The Ferry, French’s, Dogue run and Muddy hole—Plowing at the Ferry in the New Meadw. and at French’s in field No.  intended for Turnips Potatoes &ca. Field No. 5 in which they had been plowing for Oats & Barley being too wet. Three Plows from Muddy hole went to work at this place about Noon. Neither the Dogue run, nor Neck Plows were at Work to day.
Mr. Lear went to an Assembly at Alexandria to be held this evening and Mr. John Dandridge came from Abingdon here to Dinner.
 


Tuesday 13th. Mercury at 38 in the Morning—48 at Noon and 45 at Night.
Moderate and pleasant with Sun and Clouds alternately—Wind Southerly.
Rid to all the Plantations. Plows at Work—those of Muddy hole at work at Frenchs.
Ferry people came to work in the New ground front of the Mansion house on Friday the 9th.
 


Wednesday 14th. Mercury at 36 in the Morng.—36 at Noon and 36 at Night.

Thick and heavy clouds in the Morning and wind at No. Et. About 8 Oclock A. M. it began to rain and kept steadily at it all day—at times raining very fast.
Rid immediately, after breakfast to French’s Plantation to see a sick man and intended to have gone to others but was driven back by the rain.
 


Thursday 15th. Mercury at 40 in the Morning—56 at Noon and 48 at Night.
Clear, wind at So. Wt. in the Morning which blew fresh by Noon—after which it came out at No. Wt. blew hard and turned cold.
Rid to the Plantations at The Ferry, French’s Dogue run and Muddy hole—also to the Mill and ditchers—Plowing at all except Muddy hole—the plows of that being at Fr[enc]hs—where No. 5 being too wet they were plowing in No. 2—at the other two places, plowing the ground intended for Meadow.
 


Friday 16th. Mercury at 28 in the Morning 52 at Noon and 50 at Night. Very clear and pleasant in the Morning with little or no Wind. About 9 Oclock it Sprung up at No. Wt. and seemed inclined to blow hard—but before Noon it died away and came out afterwards at So. Wt.
Mr. Dandridge went away after an early breakfast and G. A. Washington set out for Berkley.
I rid to all the Plantations. Plowing at all except at Muddy hole the plows of wch. at Frenchs—In the Neck the men employed in getting Posts for railing. The Plows at that place had just got into the Orchard—the Women heaping dung.
Bath (a Negro Man from the Neck) joined the Dutch man Danl. Overdonck in ditching, yesterday.
Mr. & Mrs. Lund Washington dined here to day.
 


Saturday 17th. Mercury at 32 in the Morng.—48 at Noon and 42 at Night.
Wind Southerly and warm all day. Towards night it lowered.
Went into the Neck to Mark some lines for fences. Finished this Evening plowing the orchard for Barley.
Received, before I had done a message acquainting me that Colo. Wadsworth and a Mr. Chaloner were here which brought me home.


   
   Jeremiah Wadsworth (1743–1804), of Hartford, Conn, was an active advocate of independence and for several years served as commissary general for

the Continental Army. Of his service GW wrote: “I only wish his successor may feed the Army as well as he has done” (GW to Samuel Huntington, 24 Nov. 1779, DLC:GW). After the war Wadsworth became an active member of the Cincinnati. Now a member of the Continental Congress while also engaging in various business enterprises, he was visiting Mount Vernon to discuss his hopes for a new and stronger national government (PLATTJohn D. R. Platt. “Jeremiah Wadsworth: Federalist Entrepreneur.” Ph.D. diss., Columbia University, 1955., 199).


   
   
   
   Mr. Chaloner was John Chaloner, formerly an assistant commissary of purchases during the Revolution, and now a partner in the Philadelphia firm of Chaloner and White. Chaloner had been the Philadelphia agent for John Barker Church and his wartime partner Jeremiah Wadsworth, and he was at this time engaged in settling the tangled business affairs of their now defunct company (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 3:12, 432, n.1, 634, n.4).



 


Sunday 18th. Mercury at  in the Morning— at Noon and  at N.
Clear, Warm, and very pleasant all day, with very little wind. Towards dusk it began to lower again.
After dinner Colo. Wadsworth & Mr. Chaloner returned to Alexandria.
 


Monday 19th. Mercury at 36 in the Morning—60 at Noon and 56 at N.
A very thick fog till nine or 10 Oclock when it dispelled, became clear & exceedingly pleasant.
Rid to all the Plantations. In the Neck heaping dung with the

Women ar[oun]d the Barn. Began after the Fog dispelled to plow for Oats in the Easternmost cut of drilled Corn (Timber landing field) intending to sow and harrow close at the heels of the Ploughs. At the other Plantations (Muddy hole plows at Frenchs) Plowing as before. The Muddy hole People finished hoeing thr. side of the New ground in front of the house.
 


Tuesday 20th. Mercury at 40 in the Morning—35 at Noon and 30 at Night.
The Wind in the Night sprung up at No. West and blew very hard all day and till within Night. Ground froze this Morn.
Went with Mrs. Washington to Mr. Fendalls to make a visit to Colo. and Mrs. Lee. Dined and returned home in the Evening. Found Doctr. Craik here.
 


Wednesday 21st. Mercury at 24 in the Morning—45 at Noon and 36 at Night.
Morning clear, but cold; ground hard froze—wind fresh all day from West.
Doctr. Craik went away before breakfast—after wch. I rode to Muddy hole and Neck Plantations. Began to Sow Oats at the latter in the ground which the Plows went into on Monday abt. Noon, & finished yesterdy. about dinner time. They were not more than half (at the East end) harrowed; in the way the plow went yesterday and this forenoon it was too hard to do it. Ordered it to be done this afternoon tho’ the ground has not thawed much. Part of the ground about the place where the water had been drained from broke up in large flakes—whether because wet, or because the frost was in it when plowed yesterday I know not, but does not appear as if it would be made fine by harrowing & cross harrowing. The ground adjoining this (intended for Barley) which they were plowing to day, broke up in large flakes owing to the frost not being sufficiently out of it. Quaere will these large lumps or flakes crumble & fall to pieces by the sun & Rain when the frost is out?
 


Thursday 22d. Mercury at 30 in the morng.—55 at Noon and 48 at Night.
Day pleasant, with the Wind at South till the evening when it began to lower. The Wind had shifted to the No. Et. & the Moon & Stars looked dim.
Rid to Muddy hole Dogue run & Frenchs Plantation.
At the first about a fence on the New ditch which was begun

yesterday. At the second, the Plows having done all they could in the newly inclosed Meadows for the Washes & wet places went over into the Mill Meadow & had begun to plow the Island where the hay stacks are (containing by stepping abt. 4¼ acres) which would be done today when they wd. get into the piece above East side the Mill race which was in Wheat last year and which by stepping contains about 5¾ acres. At the last, i.e. Frenchs Plantation the plows having finished plowing the Cut along the Road were beginning to plow the Corn ground next adjoining between that & Manleys old Houses but finding it too Wet to sow immediately with Oats and that by lying (as one plowing only was intended) it might get hard again before it was dry enough to sow I directed the Plows to continue there no longer than this day and to morrow to go into No. 1 and plow that part of it which was intended for Barley and which would receive before it was seeded two plowings. Staked off a ditch along the ferry road.
On my return home found Mr. Bryan Fairfax, his wife & daughter here.


   
   Bryan Fairfax and his first wife, Elizabeth Cary Fairfax (1738–1788), had two daughters, the younger of whom, Elizabeth, appears here with her parents (KILMERKenton Kilmer and Donald Sweig. The Fairfax Family in Fairfax County: A Brief History. Fairfax, Va., 1975., 39–42, 90–100).



 


Friday 23d. Mercury at 27 in the Morning—33 at Noon and 30 at Night.
The Wind which shifted last Night to No. Et. brought Snow which by day break was abt. 2 Inches deep. It continued Snowing with the wind in the same quarter till 12 Oclock this day when the Sun appeared, tho it did not perfectly clear.
At home all day. In the Evening Mr. Griffith came in and stayed all night.
 


Saturday 24th. Mercury at 30 in the Morning—44 at Noon and 36 at Night.
Cloudy, heavy morning—wind Southerly tho not fresh—Red horison at the Suns rising & lowering all day.
After breakfast Mr. Fairfax, his wife & daughter and Mr. Griffith went away.
I rode to the Plantations at the Ferry, French’s, Dogue run, & Muddy hole. Plowing at Frenchs and Dogue run. Finished the Ditch at Muddy hole which divides fields No. 2 & 3. Would this afternoon finish plowing the other piece about 5¾ acres of Wheat Stubble on the East of the Mill race for Barley. This would have been done yesterday but there was no plowing any where.

Looked at the Dogue run Wheat. That which was sowed on lay land seemed to be well set in the ground—the Roots but little turned out with the frost. The early sown wheat in the Corn ground also looked tolerably well; but in places the roots were turned out of the ground, and in spots was injured by Water lying, or remaining on them too long. The latter sown Wheat cut but a very indifferent appearance—little being to be seen & that which was, seemed (the Root) to be entirely thrown out, except on the highest parts of the ridges. What alterations, or whether any for the better will take place must be determined here-after.

	
   
   Rev. David Griffith was going to Nomini Hall with a letter of introduction from GW to Robert Carter (24 Feb. 1787, PHi: Dreer Collection).



 


Sunday 25th. Mercury at 32 in the Morning—50 at Noon and 44 at Night.
Dull heavy morning, with the Wind what little there is of it at No. Et. The Moon last Night had a dim circle round it—also a bur and the Stars when they did appear were dim also. About Noon it became quite calm—this afternoon was clear & exceedingly pleasant.
 


Monday 26th. Mercury at 33 in the Morning—44 at Noon and 32 at Night.
Red Sky at Sunrising—Wind Southerly in the fore Noon and at East in the afternoon. Morning heavy and damp with great appearances of rain. About Noon the clouds broke and the Sun appeared after which it clouded and looked very much like rain.
Rid to all the Plantations—to the Mill, and to the Ditchers. In the Neck, the ground which had been sowed the 21st. instt. with Oats, and which (though I sent 15 bushels of seed for it) was sown with 12 (on about 8 acres) was this day cross harrowed with the light harrows—the part I mean which was not cross harrowed on Thursday last and sowed with quarts of Timothy seed previous to the last harrowing. Finished at the same place plowing in the Middle cut adjoining the Wheat, and went about 11 Oclock into field No. 9 to breaking up—The other People grubbing, cutting, & filling up Gullies in the same field. At Muddy (except the Plows, which were at French’s) the People were making the New fence. At Dogue run the Plows began to Plow in the No. end of the field west of the Mill race for Oats—all the other hands filling gullies before them the 2 Men who were Mauling. At Frenchs the Plows &ca. were employed as on Saturday. At the Ferry Caesar was beginning to lay out the list for Corn. The other two were plowing in

the ground intended for the New Meadow. The Women were fencing.
Began to Ditch along the Ferry road from where the New fence East of the Plantation comes to it towards the Mill—The Dutchman, Charles Bath & Cupid employed abt. it.
G. A. Washington returned this Evening from Berkeley.
 


Tuesday 27th. Mercury at 44 in the Morning—52 at Noon and 44 at Night.
Morning early, cloudy, with the Wind Southerly. Before Noon it became clear—warm, and very pleasant, after which the wind came out at No. Wt. blew pretty fresh turned cloudy, & grew colder, but not disagreeably so, or likely to freeze.
Rid to the Plantations at the Ferry, Frenches, Dogue run and Muddy hole. Set the Plows at the first to crossing the Winter fallow, in order to sow Oats. The Plows and hands at the other Plantations, all working as yesterday.
 


Wednesday 28th. Mercury at 40 in the Morning—54 at Noon and 44 at Night.
Morning clear—ground not froze—Wind westerly, but not very fresh. Afterwards it shifted more to the No. West and blew hard but did not freeze.
Rid to all the Plantations. In the Neck began to cross the Plowing in the homestead (orchard inclosure) in order to sow Oats; but the grd. in places having been tolerably well turfed, and stiff and not having had time since the plowing thereof for the grass to rot the last furrows were only cut in two, and remained exceedingly rough. Finding this would not answer I ordered the Plows to discontinue crossing and a heavy harrow to go over the ground the way the Ploughs run last to see if that, and harrowing after the Seed was sown, & cross harrowing, would be sufficient for the Oats. Began to cross the So. Et. quarter of the plowing at the ferry, to prepare it for Oats; intending to Sow the No. Et. quarter without crossing. At French’s finished plowing all the ground between the Wheat and the Creek about 10 Oclock; and got into that pt. which was in Wheat last year immediately afterwards. At the Ferry spread some dung which had been carted out on the plowed ground which would be with in the New Meadow No. Wt. Corner of it.
On my return home, found young Doctr. Craik and his two Sisters Mariamne and Nancy here. The first returned after dinner—the girls remained.
